 




Exhibit 10.10




SECURITY AGREEMENT




THIS SECURITY AGREEMENT (“Agreement”) dated as of ___________, 2016 is by and
between ECOSPHERE DEVELOPMENT COMPANY LLC, a Washington limited liability
company (the “Borrower”), with and in favor of ________________, a ____________
company (together with its successors and assigns, the “Lender”).

R E C I T A L S

WHEREAS, on the date hereof, the Borrower is delivering to the Lender a Senior
Secured Promissory Note in the original principal balance of $__________________
(as the same may be amended, amended and restated, modified or supplemented from
time to time, the “Note”); and

WHEREAS, on the date hereof, as security for obligations under the Note and all
other Obligations (as defined in the Note), Borrower desires to grant to Lender
a security interest in the Collateral (as defined herein);

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.

DEFINITIONS.  

All terms used herein which are defined in the Note or in Article 1, 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined herein.



2.

GRANT OF SECURITY INTEREST.




(a)

Borrower hereby grants Lender, to secure the payment and performance in full of
all of the Obligations, a continuing security interest in, and pledges to Lender
as collateral security for the Obligations, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof.  Borrower represents, warrants, and covenants that the
security interest granted herein shall be and shall at all times continue to be
a first priority perfected security interest in the Collateral.

(b)

“Collateral” is Borrower’s right, title and interest in and to all of Borrower’s
right, title and interest in and under the Sublease Agreement, the Equipment
Lease Agreement, the Technology License Agreement and the Ecosphere Development
Company Consulting Services Agreement (collectively the “Grower Agreements”),
each dated June 22, 2016 and between Borrower and Galaxy Groves, LLC, a
Washington limited liability company (“GG”), and all personal property, wherever
located, whether now owned or hereafter acquired or arising, and all proceeds
and products thereof, including without limitation, the following: All goods,
accounts (including receivables), equipment, inventory, contract rights or
rights to payment of money, leases, license agreements, franchise agreements,
general intangibles, copyright rights, copyright





1




--------------------------------------------------------------------------------

 




applications, copyright registrations, copyright licenses, patents, patent
applications, patent licenses, trademarks, trademark applications, trademark
licenses and all goodwill associated with or symbolized therewith, commercial
tort claims, documents, instruments (including any promissory notes), chattel
paper (whether tangible or electronic), cash, deposit accounts, fixtures,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and all books and records of Borrower relating to the foregoing, and any and all
claims, rights and interests in any of the above and all substitutions for,
additions, attachments, accessories, accessions and improvements to and
replacements, products, proceeds and insurance proceeds of any or all of the
foregoing.  Nothing contained in this Section 2(b) shall be deemed to provide
Lender with any license to any patents or trade secrets held by Ecosphere
Technologies, Inc., as well as copyright rights, copyright applications,
copyright registrations, copyright licenses,  patent applications, patent
licenses, trademarks, trademark applications, and trademark licenses except to
the limited extent such license is  needed or useful to enable Lender or its
transferee to operate the equipment which is part of the Collateral on the
premises subleased to GG.  Notwithstanding anything contained in this Agreement
to the contrary, the term “Collateral” shall not include: any rights or interest
in any Washington marijuana licenses  (each a “Marijuana License”) (but not its
economic value) to the extent (and only to the extent) that under the terms of
such Marijuana License or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law, and such
prohibition or restriction has not been waived or the consent of the Washington
State Liquor and Cannabis Board (“LCB”) has not been obtained (provided, that,
(A) the foregoing exclusions of this clause shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of RCW 62A.9A chapter.
or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Lender’s security interest or lien
notwithstanding the prohibition or restriction on the pledge of such Marijuana
License, contract, lease, permit, license, or license agreement, and (B) the
foregoing exclusions shall in no way be construed to limit, impair, or otherwise
affect any of Lender’s continuing security interests in and liens upon any
rights or interests of Borrower in or to (1) monies due or to become due under
or in connection with any Marijuana License or other described contract, lease,
permit, license, or license agreement, (2) any proceeds from the sale, license,
lease, or other dispositions of any such Marijuana License or other contract,
lease, permit, license, or license agreement, (3) any private attributes under
the Marijuana License (as opposed to public rights to assign the Marijuana
License specifically reserved to the Washington State Liquor and Cannabis
Board), and (4) any other economic interest arising under or from the Marijuana
License.  Notwithstanding the security interest in those items described in
Clause (B), the Borrower may use the proceeds to operate its business and pay
such sums to and on behalf of Ecosphere Technologies, Inc.




In the event that any portion of this Section 2(b) is deemed illegal, unlawful,
or fails to strictly comply with the Marijuana Laws, or if any necessary
approval of the LCB is not received, then that portion of Section 2(b) or
collateralized items shall be excluded from the definition of “Collateral.”

(c) If this Agreement is terminated, Lender’s security interest in the
Collateral shall continue until the Obligations (other than inchoate indemnity
obligations) are repaid in full in





2




--------------------------------------------------------------------------------

 




cash.  Upon payment in full in cash of the Obligations, Lender shall, at
Borrower’s sole cost and expense, release its security interests in the
Collateral and all rights therein shall revert to the Borrower.

(d) Borrower hereby authorizes Lender to file financing statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Lender’s interest or rights hereunder.  Any such financing statements may
indicate the Collateral as “all assets of the Debtor” or words of similar
effect, or as being of an equal or lesser scope, or with greater detail, all in
Lender’s discretion.  Provided, however, any such description shall not amend or
modify Section 2(b).

(e) Beyond the custody thereof, in accordance with the same procedures it
employs with regard to its own property, the Lender shall not have any duty as
to any Collateral.  

3.

COLLATERAL COVENANTS.  

(a)  Borrower hereby agrees that, anything herein to the contrary
notwithstanding, Borrower shall assume full and complete responsibility for the
prosecution, defense, enforcement or any necessary or desirable actions in
connection with the Collateral, subject to the rights of the Lender.  Borrower
hereby irrevocably appoints Lender as Borrower’s true and lawful
attorney-in-fact, and authorizes Lender, in Borrower’s or Lender’s name, to do
all acts and things which are necessary when an Event of Default exists, in
Lender’s determination, to fulfill the Borrower’s obligations under this
Agreement and the Note.  At the request of Lender at any time and from time to
time, Borrower shall, at Borrower’s expense, duly execute and deliver, or cause
to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral and to otherwise effectuate the provisions or
purposes of this Agreement or any of the other Loan Documents.

(b)  Borrower covenants that it will notify Lender if GG is in default under the
Grower Agreements, and during any default period Borrower will copy Lender on
all correspondence with GG.

4.

REMEDIES.

Notwithstanding anything in this Section 4 to the contrary, if an Event of
Default exists and the Lender elects to exercise its remedies under this
agreement and/or the UCC, the Borrower shall have 90 days to seek a purchaser
for all or any of the Collateral.  At any time an Event of Default exists or has
occurred and is continuing, Lender shall have all rights and remedies provided
in this Agreement, the other Loan Documents, the UCC and other applicable law,
all of which rights and remedies may be exercised without notice to or consent
by Borrower except as such notice or consent is expressly provided for hereunder
or required by applicable law.  All rights, remedies and powers granted to
Lender hereunder, under any of the other Loan Documents, the UCC or other
applicable law, are cumulative, not exclusive and enforceable, in Lender’s
discretion, alternatively, successively, or concurrently on any one or more
occasions, and shall include, without limitation, the right to apply to a court
of equity for an injunction,





3




--------------------------------------------------------------------------------

 




without requirement for any bond or surety, to restrain a breach or threatened
breach by Borrower of this Agreement or any of the other Loan Documents.  Lender
may at any time or times, proceed directly against Borrower to collect the
Obligations without prior recourse to the Collateral or any other collateral.
 Provided, however, Lender shall not exercise any rights which are in conflict
with the UCC.  Lender may at any time or times, proceed directly against
Collateral to collect the Obligations without prior recourse to the Borrower.

Without limiting the foregoing and subject to  the first sentence of this
Section 4, or any of Lender’s rights under the Note, upon an Event of Default,
Lender may, in its discretion (a) take possession of the Collateral, without
resort to legal process and without prior notice to Borrower, for that purpose
Borrower irrevocably appoints Lender its attorney-in-fact to enter upon any
premises on which the Collateral or any part thereof may be situated and remove
the Collateral therefrom, or require Borrower to assemble the Collateral and
make it available to Lender at a place designated by Lender; (b) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral
and/or (c) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker's board, at any office of Lender
or elsewhere) at such prices or terms as Lender may deem reasonable, for cash,
upon credit or for future delivery, with Lender having the right to purchase the
whole or any part of the Collateral at any such public sale, all of the
foregoing being free from any right or equity of redemption of Borrower, which
right or equity of redemption is hereby expressly waived and released by
Borrower.  Lender, its employees, attorneys and agents may bid and become
purchasers at any such sale, if public, and may purchase at any private sale any
of the Collateral that is of a type customarily sold on a recognized market or
which is subject to widely distributed standard price quotations.  Lender will
give Borrower at least ten (10) days’ prior written notice of the time and place
of any public sale thereof or the time after which any private sale or other
intended disposition (which may include, without limitation, a public sale or
lease of all or part of the Collateral) is to be made.  Borrower agrees that ten
(10) days is a reasonable time for such notice.  Provided, however, Lender shall
not exercise any rights which are in conflict with the UCC.

Borrower shall remain liable to Lender for the payment of any deficiency with
interest at the highest rate provided for in the Note and all costs and expenses
of collection or enforcement, including attorneys' fees and expenses as set
forth in the Note.

5.

WAIVERS AND CONSENTS; GOVERNING LAW.  

(a)

This Security Agreement, the other Loan Documents, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.  In the event of any inconsistency between the terms of this
Security Agreement and any schedule or exhibit hereto, the terms of this
Security Agreement shall govern.

(b)

This Security Agreement and terms hereof or thereof may not be amended, waived,
discharged or terminated unless such amendment, waiver, discharge or termination
is in





4




--------------------------------------------------------------------------------

 




writing signed by the party to be charged with such amendment, waiver, discharge
or termination, and such amendment, waiver, discharger or termination shall be
effective and binding as to Lender only in the specific instance and for the
specific purpose for which given.  

(c)

The validity, interpretation and enforcement of this Security Agreement and any
dispute arising in connection herewith or therewith shall be governed by the
internal laws of the State of Washington (without giving effect to principles of
conflicts of law).

(d)

Borrower irrevocably consents and submits to the non-exclusive jurisdiction of
the Washington State Courts located within Seattle, Washington, and the United
States District Court located therein, and waives any objection based on venue
or forum non conveniens with respect to any action instituted therein arising
under this Security Agreement or in any way in connection with or related or
incidental to the dealings of Borrower and Lender in respect of this Security
Agreement or any of the other Loan Documents or the transactions related hereto
or thereto, in each case whether now existing or hereafter arising, and whether
in contract, tort, equity or otherwise, and agrees that any dispute arising out
of the relationship between Borrower and Lender or the conduct of such Persons
in connection with this Security Agreement shall be heard only in the courts
described above (except that Lender shall have the right to bring any action or
proceeding against Borrower or any property of Borrower in the courts of any
other jurisdiction which Lender deems necessary or appropriate in order to
realize on such assets or to otherwise enforce its rights against Borrower or
any property of Borrower.

(c)

Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to it and service so made shall be deemed to be
completed five (5) days after the same shall have been so deposited in the U.S.
mails, or, at Lender’s option, by service upon Borrower in any other manner
provided under the rules of any such courts.  Within thirty (30) days after such
service, the Borrower shall appear in answer to such process, failing which
Borrower shall be deemed in default and judgment may be entered by Lender
against Borrower for the amount of the claim and other relief requested.

(d)

BORROWER WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION:

(i)

ARISING UNDER THIS SECURITY AGREEMENT, OR

(ii)

IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS BETWEEN
BORROWER AND LENDER IN RESPECT OF THIS SECURITY AGREEMENT OR THE TRANSACTIONS
RELATED HERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  BORROWER AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY.

BORROWER HEREBY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS SECURITY
AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION, AND HEREBY VOLUNTARILY AND
KNOWINGLY WAIVES SUCH





5




--------------------------------------------------------------------------------

 




RIGHTS AS IT MAY HAVE TO NOTICE AND/OR HEARING UNDER ANY APPLICABLE FEDERAL OR
STATE LAWS PERTAINING TO THE EXERCISE BY LENDER OF SUCH RIGHTS AS THE LENDER MAY
HAVE REGARDING THE RIGHT TO SEEK PREJUDGMENT REMEDIES AND/OR DEPRIVE BORROWER OF
OR AFFECT THE USE OF OR POSSESSION OR ENJOYMENT OF BORROWER’S PROPERTY PRIOR TO
THE RENDITION OF A FINAL JUDGMENT AGAINST BORROWER.  BORROWER FURTHER WAIVES ANY
RIGHT IT MAY HAVE TO REQUIRE LENDER TO PROVIDE A BOND OR OTHER SECURITY AS A
PRECONDITION TO OR IN CONNECTION WITH ANY PREJUDGMENT REMEDY SOUGHT BY LENDER,
AND WAIVES ANY OBJECTION TO THE ISSUANCE OF SUCH PREJUDGMENT REMEDY BASED ON ANY
OFFSETS, CLAIMS, DEFENSES OR COUNTERCLAIMS TO ANY ACTION BROUGHT BY THE LENDER.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.








6




--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed as of the day and year first above written.




 

BORROWER:

 

 

 

 

ECOSPHERE DEVELOPMENT COMPANY LLC

 

 

 

 

 

 

 

By:

 

 

Name:

Dennis McGuire, Sr.

 

Title:

Chief Executive Officer of Ecosphere

 

 

Technologies, Inc., Sole Member

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 







STATE OF FLORIDA

)

) ss.:

COUNTY OF MARTIN

)




On the ____ day of June in the year 2016 before me, the undersigned, personally
appeared Dennis McGuire, Sr., personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity as  Chief Executive Officer of Ecosphere

Technologies, Inc., Sole Member of Ecosphere Development Company LLC.







____________________________

Notary Public














7


